     Case 1:20-cv-00740-DAD-JLT Document 11 Filed 06/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLERMO TRUJILLO CRUZ,                         Case No. 1:20-cv-00740-DAD-JLT (PC)

12                       Plaintiff,                    ORDER DENYING MOTIONS FOR
                                                       EXTENSION OF TIME AND FOR
13            v.                                       APPOINTMENT OF COUNSEL

14    GOMEZ, et al.,                                   (Docs. 9, 10)

15                       Defendants.
16

17          Plaintiff requests an extension of time to file objections to the undersigned’s findings and

18   recommendations to deny Plaintiff’s motion to proceed in forma pauperis. (Doc. 9.) However,

19   Plaintiff has already filed objections to the findings and recommendations. (Doc. 8.) Therefore,

20   the Court will deny this motion as moot.

21          Plaintiff also requests the appointment of counsel to represent him in this case. (Doc. 10.)

22   Plaintiff does not have a constitutional right to appointed counsel in this civil action, see Rand v.

23   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to

24   represent a party under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296,

25   304-05 (1989). However, in “exceptional circumstances,” the Court may request the voluntary

26   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

27          Given that the Court has no reasonable method of securing and compensating counsel, the

28   Court will seek volunteer counsel only in the most serious and exceptional cases. In determining
     Case 1:20-cv-00740-DAD-JLT Document 11 Filed 06/22/20 Page 2 of 2


 1   whether “exceptional circumstances exist, a district court must evaluate both the likelihood of

 2   success on the merits [and] the ability of the [petitioner] to articulate his claims pro se in light of

 3   the complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 4           The Court does not find the requisite exceptional circumstances exist in this case. Even if

 5   the Court assumes that Plaintiff has made serious allegations that, if proven, would entitle him to

 6   relief, his case is not extraordinary. The Court is faced with similar cases almost daily. In

 7   addition, at this stage in the proceedings, the Court cannot determine whether Plaintiff is likely to

 8   succeed on the merits; and, based on a review of the records in this case, the Court does not find

 9   that Plaintiff cannot adequately articulate his claims. For the reasons set forth above, the Court
10   ORDERS:

11           1. Plaintiff’s motion for extension of time (Doc. 9) is DENIED as moot; and,

12           2. Plaintiff’s motion for appointment of counsel (Doc. 10) is DENIED without prejudice.

13
     IT IS SO ORDERED.
14

15       Dated:    June 19, 2020                                 /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         2
